           Case 3:20-cv-02731-VC Document 367 Filed 06/11/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,            Case No. 20-cv-02731-VC
                Plaintiffs,
                                                 ORDER REVOKING BAIL AS TO
           v.                                    CARLOS RUBEN FRANCO PAZ
 DAVID JENNINGS, et al.,                         Re: Dkt. No. 366
                Defendants.



       The government’s motion to terminate is granted, and Carlos Ruben Franco Paz’s bail is

revoked.

       IT IS SO ORDERED.


Dated: June 11, 2020
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
